DETAILED ACTION
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 17 – 18  and 26 – 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sibilia et al (U.S. Patent No. 5,310,775) in view of Mizuno et al (U.S. Patent No. 5,833,070).
With regard to Claim 17, Sibilia et al disclose a film (column 6, lines 26 – 39) comprising a composition comprising a copolymer of chlorotrifluoroethylene and vinylidene fluoride comprising about 2 mol% difluoroethylene (98% chlorotrifluoroethylene by weight; column 3, lines 24 – 49); a nucleating agent is also disclosed in the amount of 2% by weight (column 4, lines 39 – 44); the film therefore comprises 98 wt% of the copolymer; a package is also disclosed (column 6, lines 54 – 64), and the film is a monolayer because the composition is shaped into a film (column 6, lines 26 – 38); the film is therefore a product – contacting layer. However, the claimed aspect of ‘for packaging a product’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.
Because the claimed film is disclosed, the claimed aspect of the film being ‘a sealing layer’ is inherent to Sibilia et al. Alternatively, because a package is disclosed, it would 
Mizuno et al teach a chlorotrifluoroethylene polymer film (polychlorotrifluoroethylene; column 1, lines 12 – 22) comprised in a packaged pharmaceutical product (drug; column 1, lines 12 – 22) comprising a sealed interior volume that is a deeply drawn cover film heat bonded to a substrate film to form a sealed structure (column 8, lines 1 – 10) for the purpose of obtaining low moisture permeability (column 1, lines 12 – 22).
It therefore would have been obvious for one of ordinary skill in the art to provide for a packaged pharmaceutical product comprising a sealed interior volume and a product disposed in the sealed interior volume in order to obtain low moisture permeability as taught by Mizuno et al.
With regard to Claim 18, alternatively, because a package is disclosed, it would have been obvious for one of ordinary skill in the art to provide for the sealing of the film to itself, with adhesive applied only to the periphery of the film, to form a sealed package. A film that is a ‘sealing layer’ would therefore be obtained. Because the claimed film is disclosed, the claimed aspect of the film being ‘flexible’ is inherent to Sibilia et al.
With regard to Claim 26, fentanyl is not explicitly taught by Mizuno et al. However, it would have been obvious for one of ordinary skill in the art to provide for fentanyl, as a drug is taught.




ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 17 – 18 and 26 – 27 as being unpatentable over Sibilia et al (U.S. Patent No. 5,310,775) in view of Mizuno et al (U.S. Patent No. 5,833,070), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated April 29, 2021, that a package is not disclosed by Sibilia et al.
However, because food packaging is disclosed, a package is disclosed.
Applicant also argues on page 7 that sealed packaging is not disclosed, and that not all packages are sealed.
However, as stated in the previous Action, because some packages are sealed, it would have been obvious for one of ordinary skill in the art to provide for a package that is sealed. Furthermore, because the package taught by Mizuno et al is a sealed package, evidence is provided by Mizuno et al that it is known in the art to form a sealed package from a film comprising a chlorotrifluoroethylene polymer.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782